Case 6:18-cv-06025-RTD Document 49 Filed 07/09/19 Page 1 of 25 PagelD #: 366

IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF ARKANSAS
HOT SPRINGS DIVISION

CATHY O’QUINN PLAINTIFF
v. Case No. 6:18-cv-6025-RTD
COUNTRY INN, INC.; CHARLES KNABE DEFENDANTS

& SHON KNABE
DEFENDANTS’ OBJECTION TO THE ALLOWANCE OF FEES

COME NOW, Defendants, and for their objection to PlaintifPs motion for attorney’s fees

and costs, state as follows:
INTRODUCTION

In this FLSA action, Plaintiff accepted Defendant’s offer of judgment on June 3, 2019 in the
amount of $6,450. Plaintiff now moves for an award of attorney’s fees, apparently having expended
approximatcly 118 hours litigating this case, one in which there wete no hearings or depositions and
only minimal written discovery. Plaintiff claims the Court “must find that the hours claimed are
reasonable.” Plaintiffs counsel claims they carned $28,985 in fees litigating this case, but, recognizing
how completely arbitrary that number actually is, Plaintiff's counsel drops the amount claimed in the
motion “by approximately $5000” without explanation. Plaintiffs counsel has developed a well-know
reputation in FLSA litigation in this District and others:

Sanford and Rauls have appeated before the undersigned in numerous FLSA actions.
See, ¢.2., Kanp ». Baldor Fleetrie Co., 2:17-CV-02049 (Sanford and Rauls); [Masdey ef al v.
Confluent Ltd. Co, 5:17-CV-05065 (Sanford and Rauls); Jordan, ef al». RHD, Jr, Inc.,
2:16-CV-02227 (Sanford); Okada, ef al. ». Fagles’s HVAC, LLC, et al, 2:160-CV-02245
(Sanford); Folks, et al. v. E:Agleone Hot Shot, Inc, 2:15-CV-02128 (Sanford and Rauls);
Martinex, et al. v. Bost, Inc, 2:14-CV-02090 (Sanford); Svmms, et al. v. Northport Health
Services of Ark., LLC, et al, 2:12-CV-02252 (Rauls). In many of these cases, the Court
has been called on to review a settlement agreement, and to approve or deny attorney’s
fees and costs after reviewing work claimed by Sanford or Rauls. This experience has
lett the Court with a strong impression that Sanford and Rauls have very little interest
in engaging in or responding to discovery, and that most of thew FLSA litigation
efforts are instead directed towards obtaining a settlement for Plaintiffs that includes
a large fee award for attorneys appearing from the Sanford Law Firm.

1
Case 6:18-cv-06025-RTD Document 49 Filed 07/09/19 Page 2 of 25 PagelD #: 367

White v. The Gregory Kistler Treatment Center, Inc. 2:16-CV-02259, 2018 WL 3186976, *2 (W.D. Ark. June
28, 2018).

Plaintiffs counsel’s request for fees in this case is unreasonable and the attorney work product
was excessive and duplicative. The Sanford Law Firm, for example, bills for approximately 33 “in
house conference” primarily consisting of email communication between Plaintiff's various counsel.
In total, Plaintiff claims $1,924.50 for communications by and between Plaintiffs attorneys. Plaintiff
unequivocally accepted Defendants’ offer of judgment via email on June 3, 2019, a copy of which is
attached marked Exhibit 1. Defendants made the offer for a total sum of $6,450 “plus an award of
reasonable attorneys’ fees and costs accrued through the date of this Offer of Judement...” See Offer of
Judgment, Exhibit 2. Plaintiff nevertheless requests payment of $2,345 incurred after the Plaintiff
accepted the offer. PlaintifPs counsel examined the scheduling order Plaintiff's fee request is
unreasonable, and the Court should substantially reduce the award from that prayed for in Plaintiff's
motion.

LAW & ARGUMENT

Under the FLSA, the Court “shall, in addition to any judgment awarded to the plaintiff or
plaintiffs, allow a reasonable attorney’s fee to be paid by the defendant, and costs of the action.” 29
U.S.C. § 216(b). The amount of the attorney’s fee is left to the discretion of the Court. Whitworth v.
l'rench Quarter Partners, LLC, No. 6:13-CV-6003, 2014 WI. 12768333 (W.D. Ark. Sept. 19, 2014). The
“starting point for calculating a reasonable attorncy’s fee is to determine the ‘lodestar,’ which is the
product of the number of hours reasonably expended on the litigation and the reasonable hourly rate
at which those hours should be billed.” /d. (citing Hensley ». Eckerhart, 461 U.S. 424, 433 (1983)).
Although there “as a strong presumption in favor of awarding the lodestar figure,” “billing judgment’
is also an important consideration—hours that are not properly billed to one’s chen also are not

properly billed to one’s adversary pursuant to statutory authority.” Id.

2
Case 6:18-cv-06025-RTD Document 49 Filed 07/09/19 Page 3 of 25 PagelD #: 368

In addition to considering the results obtained, the Court may also consider the following
factors when evaluating the reasonableness of an attorney’s fees:

(1) the time and labor required; (2) the novelty and difficulty of the questions; (3) the

skill requisite to perform the legal service properly; (4) the preclusion of employment

by the attorney due to acceptance of the case; (5) the customary fee; (6) whether the

fee is fixed or contingent; (7) time limitations imposed by the client or the

circumstances; (8) the amount involved and the results obtained; (9) the experience,

reputation, and ability of the attorneys; (10) the “undesirability” of the case; (11) the

nature and length of the professional relationship with the client; and (12) awards in

similar cases.

Whitworth, at *2.

Plaintiff prays for an unreasonable number of houts in her motion for attorney’s fees. Plaintiff
requests attorney’s fees of almost $2000 for intra-office communications between Plaintiffs various
lawyers at the Sanford Law Firm. Defendants should not have to pay for Plaintiffs attorney
communications with cach other. Burchell ». Green Cab Company, Inc., Case No. 5:15-CV-05076, 2016
WL 894825, *3 (W.D. Ark. Mar. 8, 2016) (“Defendants contend that time spent on intra-firm
communications was unnecessary and excessive. The Court agrees.”); Hays ». Preach Quarter Partners,
LLC, Case No, 6:15-CV-6065, 2016 WL 6518637 (W.D. Ark. Nov. 1, 2016) (“The Court agrees that
there are multiple instances of duplicative work performed and excessive intra-firm communications
in the itemized list provided by PlaintifPs counsel.). Plaintiff requests $2345 for attorney’s fees
incurred after she accepted Defendants’ offer of judgment, which expressly limits any award of
reasonable attorney’s fees to fees “accrued through the date of this Offer of Judgment.” See Exhibit
2. “In accepting Defendants’ offer, Plaintiff accepted that term of the offer as well.” Burchell, supra.

(ruling that identical offer of judgment precludes award of post-acceptance attorney’s fees).
Case 6:18-cv-06025-RTD Document 49 Filed 07/09/19 Page 4 of 25 PagelD #: 369

In Whitworth, another FLSA case tried by the same plaintiff's attorneys, this Court found
similar billing to be “excessive” and that “a reduction of some of the total hours claims is accordingly

2

appropriate.” Whitworth, at * 2. ‘There, the Court found “that an equitable result may be achieved by
a percentage reduction of the number of hours claimed by each individual attorney.” The Court
reduced the time reported by Josh Sandford by 20% and all other Sanford Law Firm attorneys by
50%. ‘The Court made an additional reduction by 25% after considering the circumstances of the
case, awarding the plaintiffs in that case attorneys’ fees of $48,369, less than half of the amount claimed
by the Sandford Law Firm, on a judgment amount of $28,210.48.

A similar reduction in the fees awarded is warranted in this case. The size of the judgment in
this casc—$6,450—is far smaller than the judgment at issue in Whitworth and the case is far less
complicated, as the parties in Whitworth actually tried their case. This case was not particularly novel.
Plaintiff used virtually identical pleadings in this case as in others. Plaintiff's Complaint in this case,
for example, is virtually identical to others filed by the Sanford Law Firm, and, while Plaintiff in her
motion claims $897.50 in fees associated with the preparation and filing of her complaint in this matter
the reality is that the pleadings in this case are duplicates of others. Attached for purposes of
comparison are the complaint in this casc, Exhibit 3, and another complaint recently filed by the
Sandford Law Firm, Exhibit 4. Plaintiff's attorneys have not been precluded from taking on other
litigation matters while litigating this case nor have there been any unreasonable time limitations
imposed by the clients or the circumstances. The factors and facts and circumstances warrant
substantial reductions of the houts bill by Plaintiffs attorneys in this case.

In her motion, Plaintiff goes into detail about the “economic realities of plaintiff work”
describing the incentive a plaintiffs attorney has in keeping attorney-time down on contingent fee
agrcement cases. It may be true that, in cases for personal injury taken on a contingent fee, the attorney

has an incentive to limit the amount of time an attorney works on the file because of the risk and the
Case 6:18-cv-06025-RTD Document 49 _ Filed 07/09/19 Page 5 of 25 PagelD #: 370

economic reality that there is going to be a fixed amount of money from which the attorney is to be
paid.. But the reverse incentive is true here. Knowing that attorney’s fees will be borne by the
defendant, Plaintiffs attorneys here are incentivized instead to bill as heavily as possible. The Sanford
Law Firm thus bills as much as possible. See White, supra.
CONCLUSION
Defendants respectfully request that the Court substantially reduce the amount of attorneys’
fees from that prayed for in Plaintiffs motion. As in WAztvorfh, the circumstances in this case warrant
a substantial reduction in attorney’s fees, including the well-documented and well-known duplicative
overbilling and intra-office communications. ‘lhe hours claimed by Plaintiffs attorneys are excessive
and unreasonable; nor should Plaintiff's attorneys receive an award of attorney’s fees incurred after
Plaintiff accepted Defendants’ offer of judgment.
Respectfully submitted,
Defendants
By: Joseph Hamilton Kemp, Ark. Bar No. 08283
Mann & Kemp, PLLC
221 West Second Street, Suite 408
Little Rock, Arkansas 72201
(501) 222-7378

(501) 222-7478
hamilton@mannkemp.com

CERTIFICATE OF SERVICE

I hereby certify that I served a true and correct copy of the foregoing via the Court’s electronic filing
system upon the following attorneys on this ninth day of July 2019:

Joshua West
Josh Sanford
[s/ Joseph Hamilton Kemp
7/972019 Case 6:18-cv-06025-RTD Docunnram’ 4@np, Phikeda-/dQhmb9. chagéé6 of 25 PagelD #: 371

Hamilton Kemp <hamilton@mannkemp.com>

 

 

O'Quinn v. Country Inn

 

 

west@sanfordlawfirm.com <west@sanfordlawfirm.com> Mon, Jun 3, 2019 at 2:35 PM
To: Hamilton Kemp <hamilton@mannkemp.com>
Cc: Josh Sanford <josh@sanfordlawfirm.com>

Hamilton,

Plaintiff accepts the offer of judgment. We also think it make sense to continue discussing fees
and costs to see if we can get that done by agreement as well. The alternative to negotiating over
fees and costs is to go through costly motion practice, which only increases Defendants’ monetary
exposure because fee petitions are compensable under the FLSA as well.

Joshua West
T: 501-221-0088
D: 501-904-1654

wesi@sanfordlawfirm.com

From: Hamilton Kemp <hamilton@mannkemp.com>
Sent: Monday, June 3, 2019 1:48 PM

To: Josh West <west@sanfordlawfirm.com>

(Quoted text hidden]

{Quoted text hidden]

EXHIBIT
3 |
8

https://mail.google.com/mail/u/0?ik=2348d 115 15&view=pt&search=all&permmsgid=msg-f%3A 163534920694 3478344 &simpl=msg-f%3A16353492069... 1/1
Case 6:18-cv-06025-RTD Document 49 Filed 07/09/19 Page 7 of 25 PagelD #: 372

IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF ARKANSAS
HOT SPRINGS DIVISION

CATHY O’QUINN PLAINTIFF
vs. No. 6:18-cv-6025
COUNTRY INN, INC.; CHARLES KNABE; & DEFENDANTS

SHON KNABE

 

OFFER OF JUDGMENT
PURSUANT TO FED. R. CIV. P. 68

 

TO: — Plaintiff Cathy O’Quinn

Pursuant to Rule 68 of the Federal Rule of Civil Procedure, Defendants Country Inn, Inc.;
Charles Knabe, and Shone Knabe hereby offer to allow judgment to be taken against them by Cathy
O’Quinn in the total sum of $6,450.00 (the “Judgment Amount”), plus an award of reasonable
attorneys’ fees and costs accrued through the date of this Offer of Judgment to be determined by the
Court on a properly supported motion. This Offer of Judgment is subject to the following conditions:

1, The purpose of this Offer of Judgment is to encourage thee resolution of this claim
and avoid the time and expense of litigation. ‘This Offer of Judgment is not an admission of any
liability or wrongdoing whatsoever. Although Defendants contend that the claims in this action are
without merit, Defendants propose to allow judgment to be entered against them in this action solely
for the purpose of resolving the claims of the Plaintiff without the costs and burdens associated with
further litigation. Accordingly, this Offer of Judgment is not to be construed as an admission that the
Defendants are liable in this action, that Plaintiff suffered any damages, or that Plaintiff (or any other
individual allegedly employed by any of the Defendants) has established a violation of the Fair Labor

Standards Act, the Arkansas Minimum Wage Act, or any other law.

EXHIBIT

Z

 
Case 6:18-cv-06025-RTD Document 49 Filed 07/09/19 Page 8 of 25 PagelD #: 373

2. This Offer of Judgment shall not be admissible in any court regarding any issue, except
in a proceeding to determine costs and reasonable attorney’s fees.

3. In the event the Plaintiff does not accept this Offer of Judgment, Defendants will
move to dismiss the Plaintiffs claims as moot.

4. Neither the acceptance of this Offer of Judgement, nor the entry of judgment against
the Defendants, shall be interpreted as a waiver of the Defendant’s right to appeal any order awarding
attorncys’ fees to the Plaintiff.

Respectfully submitted,

Defendants

By: /s/ Hamilton Kemp
Hamilton Kemp, A.B.A. #2008283
Mann & Kemp, PLLC
221 West Second Street, Suite 408
Little Rock, Arkansas 72201
Phone: (501) 222-7378
Fax: (501) 222-7478

 
Case 6:18-cv-06025-RTD Document 49 Filed 07/09/19 Page 9 of 25 PagelD #: 374

CERTIFICATE OF SERVICE

T hereby certify that I served a true and correct copy of the foregoing upon the following
counsel] of record via email on this the 3rd day of June 2019:

Josh West

Josh Santord

Sanford Law Firm, PLLC

650 South Shackleford Road, Suite 411
Little Rock, Arkansas 72120

/s/ Hamilton Kemp
Case 6:18-cv-06025-RTD Document 49 Filed 07/09/19 Page 10 of 25 PagelD #: 375
Case 6:18-cv-06025-SOH Document1 Filed 03/08/18 Page 1fof 8 PagelD #: 1
FILED
US DISTRICT COURT
WESTERN DISTRICT
IN THE UNITED STATES DISTRICT COURT OF ARKANSAS
WESTERN DISTRICT OF ARKANSAS Mar 8. 2018
HOT SPRINGS DIVISION
OFFICE OF THE CLERK

 

 

 

CATHY O’QUINN PLAINTIFF
VS. No. 6:18-cv- 6025
COUNTRY INN, INC., CHARLES KNABE DEFENDANTS

and SHON KANABE
ORIGINAL COMPLAINT

COMES NOW Plaintiff Cathy O’Quinn (“Plaintiff”), by and through her attorneys
Joshua West and Josh Sanford of the Sanford Law Firm, PLLC, and for her Original
Complaint against Defendants Country Inn, Inc., Charles Knabe and Shon Kanabe
(collectively “Defendants”), states and alleges as follows:

I. PRELIMINARY STATEMENTS

1. Plaintiff brings this action under the Fair Labor Standards Act, 29 U.S.C. §
201, ef seq. (“FLSA”), and the Arkansas Minimum Wage Act, Ark. Code Ann. § 11-4-
201, et seq. (“AMWA”), for declaratory judgment, monetary damages, liquidated
damages, prejudgment interest, and reasonable attorneys’ fees and costs as a result of
Defendants’ failure to pay Plaintiff overtime compensation for all hours that Plaintiff

worked in excess of forty (40) per workweek as required by the FLSA and AMWA.

Page 1 of 8
Cathy O’Quinn v. Country Inn, Inc., et al.
U.S.D.C. (W.D. Ark.) Case No. 6:18-cv- EXHIBIT

Original Complaint a

tabbies*

 
Case 6:18-cv-06025-RTD Document 49 Filed 07/09/19 Page 11 of 25 PagelD #: 376
Case 6:18-cv-06025-SOH Document1 Filed 03/08/18 Page 2 of 8 PagelD #: 2

II. JURISDICTION AND VENUE

2. The United States District Court for the Western District of Arkansas has
subject matter jurisdiction over this suit under the provisions of 28 U.S.C. § 1331
because this suit raises federal questions under the FLSA.

3. Plaintiffs claims under the AMWA form part of the same case or
controversy and arise out of the same facts as the FLSA claims alleged in this
Complaint.

4, This Court has supplemental jurisdiction over Plaintiffs AMWA claims
pursuant to 28 U.S.C. § 1367(a).

5. Defendants conduct business within the State of Arkansas, operating
and/or managing a lake resort.

6. Venue lies properly within this Court under 28 U.S.C. § 1391(b)(1) and
(c)(2), because the State of Arkansas has personal jurisdiction over Defendants, and
Defendants therefore “reside” in Arkansas.

7. Defendants employed Plaintiff at a location within the Western District of
Arkansas.

8. The acts alleged in this Complaint had their principal effect within the

Western District of Arkansas, and venue is proper in this Court pursuant to 28 U.S.C. §

1391.
Ut. THE PARTIES
9. Plaintiff is an individual and a resident and domiciliary of the State of
Louisiana.
Page 2 of 8

Cathy O’Quinn v. Country Inn, Inc., et al.
U.S.D.C. (W.D. Ark.) Case No. 6:18-cv-
Original Complaint
Case 6:18-cv-06025-RTD Document 49 Filed 07/09/19 Page 12 of 25 PagelD #: 377
Case 6:18-cv-06025-SOH Document1 Filed 03/08/18 Page 3 of 8 PagelD #: 3

10. Defendant Country Inn, Inc. (“Country Inn”), is a domestic, for-profit
corporation whose registered agent for service of process in the State of Arkansas is
Charles Knabe at 1332 Airport Road, Hot Springs, Arkansas 71913.

11. Country Inn operates a lakeside resort located at 1332 Airport Road, Hot
Springs, Arkansas 71913.

12. Country Inn maintains a website at http://countryinnlakeresort.corm/.

13. Defendant Charles Knabe (“Charles”) is an individual and is the president
of Country Inn.

14. | Charles is an owner of Country Inn.

15. Defendant Shon Knabe (“Shon”) is an individual and is an owner of
Country Inn.

IV. FACTUAL ALLEGATIONS

16. ‘Plaintiff repeats and re-alleges all previous paragraphs of this Complaint
as though fully incorporated in this section.

17. Defendants have at least two employees that handle, sell, or otherwise
work with goods or materials that have been moved in or produced for commerce.

18. Defendants’ annual gross volume of sales or business done for each of
the three years preceding the filing of the Original Complaint is not less than
$500,000.00.

19. Defendants have maintained more than four employees within the State of
Arkansas at all times during each of the three years preceding the filing of the Original

Complaint.

Page 3 of 8
Cathy O’Quinn v. Country Inn, Inc., et al.
U.S.D.C. (W.D. Ark.) Case No. 6:18-cv-
Original Complaint
Case 6:18-cv-06025-RTD Document 49 _ Filed 07/09/19 Page 13 of 25 PagelD #: 378
Case 6:18-cv-06025-SOH Document1 Filed 03/08/18 Page 4 of 8 PagelD #: 4

20. Defendant employed Plaintiff from approximately July of 2017 through
February of 2018.

21. Plaintiff worked for Defendant as the office manager during her tenure.

22. Plaintiffs job duties included checking in guests, checking out guests,
cleaning the resort, answering the telephone and taking reservations.

23. Plaintiff regularly booked reservations via telephone and/or the internet.

24. Country Inn was an “employer” within the meaning of the FLSA, and was,
at all times relevant to the allegations in this Complaint, Plaintiffs employer under the
FLSA.

25. Plaintiff was Country Inn’s employee within the meaning of the FLSA at all
times relevant to the allegations in this Complaint.

26. Country Inn was an “employer” within the meaning of the AMWA, and
was, at all times relevant to the allegations in this Complaint, Plaintiffs employer under
the AMWA.

27. Plaintiff was Country Inn’s employee within the meaning of the AMWA at
all times relevant to the allegations in this Complaint.

28. ‘Plaintiff lived on-site during her tenure of employment with Defendants.

29. Plaintiff's official office hours consisted of ten hour shifts at six days per
week.

30. Plaintiff was on-call twenty-four hours per day, seven days per week,
except for Wednesday at 9:00 a.m. through Thursday at 8:00 a.m.

31. Defendant issued Plaintiff a company cell phone.

32. Plaintiff was required to keep her company cell phone at all times.

Page 4 of 8
Cathy O’Quinn v. Country Inn, Inc., et al.
U.S.D.C. (W.D. Ark.) Case No. 6:18-cv-
Original Complaint
Case 6:18-cv-06025-RTD Document 49 _ Filed 07/09/19 Page 14 of 25 PagelD #: 379
Case 6:18-cv-06025-SOH Document1 Filed 03/08/18 Page 5 of 8 PagelD #: 5

33. Part of Plaintiff's job duties were to be available in case the company cell
phone rang and to answer the company cell phone when it rang.

34. Plaintiff worked more than forty hours per week in one or more weeks
during her tenure.

35. Country Inn paid plaintiff four-hundred dollars per week in exchange for
the services she performed as described in this Complaint.

36. Defendants classified Plaintiff as exempt from the overtime requirements
of the FLSA and the AMWA during Plaintiff's tenure of employment with Country Inn.

37. Defendants did not pay Plaintiff any overtime premiums when she worked
more than forty hours per week.

38. Charles was directly involved in the day to day operations of Country Inn.

39. Charles interviewed and hired Plaintiff.

40. Charles decided Plaintiff's pay.

41. Charles was in charge of hiring and firing decisions.

42. Charles was in charge of decisions regarding capital investments and
advertising.

43. Charles regularly gave Plaintiff lists of tasks to complete at the resort.

44. Charles was an employer within the meaning of the FLSA and AMWA.

45. Shon was directly involved in the day to day operations of Country Inn.

46. Shon interviewed and hired Plaintiff.

47. Shon regularly gave Plaintiff lists of tasks to complete at the resort.

48, | Shone was an employer within the meaning of the FLSA and AMWA.

Page 5 of 8
Cathy O’Quinn v. Country Inn, Inc., et al.
U.S.D.C. (W.D. Ark.) Case No. 6:18-cv-
Original Complaint
Case 6:18-cv-06025-RTD Document 49 Filed 07/09/19 Page 15 of 25 PagelD #: 380
Case 6:18-cv-06025-SOH Document1 Filed 03/08/18 Page 6 of 8 PagelD #: 6

49. Defendants knew or should have known of the requirements of the FLSA
and AMWA to pay Plaintiff one and one-half times her regular rate for all hours worked
over forty per week.

V. FIRST CAUSE OF ACTION
(Individual Claim for Violation of the FLSA)

50. ‘Plaintiff repeats and re-alleges all previous paragraphs of this Complaint
as though fully incorporated in this section.

51. Defendants and Plaintiff had an employer-employee relationship under the
FLSA.

52. The FLSA requires all employers to pay all employees a time and a half of
regular wages for all hours worked over forty (40) hours in a week, unless an employee
meets certain exemption requirements.

53. Defendants failed to pay Plaintiff an overtime rate of one and one-half
times her regular rate of pay for all hours worked over forty (40) in each one-week
period.

54. Defendants’ failure to pay Plaintiff all overtime wages owed was willful,
and Defendants knew, or showed reckless disregard for whether, the way they paid
Plaintiff violated the FLSA.

55. By reason of the unlawful acts alleged herein, Defendants are liable to
Plaintiff for monetary damages, liquidated damages, and costs, including reasonable
attorneys’ fees, for all violations that occurred within the three (3) years prior to the filing

of this Complaint.

Page 6 of 8
Cathy O’Quinn v. Country inn, Inc., et al.
U.S.D.C. (W.D. Ark.) Case No. 6:18-cv-
Original Complaint
Case 6:18-cv-06025-RTD Document 49 _ Filed 07/09/19 Page 16 of 25 PagelD #: 381
Case 6:18-cv-06025-SOH Document1 Filed 03/08/18 Page 7 of 8 PagelD #: 7

VI. SECOND CAUSE OF ACTION
(Individual Claim for Violation of the AMWA)

56. ‘Plaintiff repeats and re-alleges all previous paragraphs of this Complaint
as though fully incorporated in this section.

57. Defendants and Plaintiff had an employer-employee relationship under the
FLSA.

58. The FLSA requires all employers to pay all employees a time and a half of
regular wages for all hours worked over forty (40) hours in a week, unless an employee
meets certain exemption requirements.

59. Defendants failed to pay Plaintiff an overtime rate of one and one-half
times her regular rate of pay for all hours worked over forty (40) in each one-week
period.

60. Defendants’ failure to pay Plaintiff all overtime wages owed was willful,
and Defendants knew, or showed reckless disregard for whether, the way they paid
Plaintiff violated the FLSA.

61. By reason of the unlawful acts alleged herein, Defendants are liable to
Plaintiff for monetary damages, liquidated damages, and costs, including reasonable
attorneys’ fees, for all violations that occurred within the three (3) years prior to the filing
of this Complaint.

VIL. PRAYER FOR RELIEF

WHEREFORE, premises considered, Plaintiff Cathy O’Quinn respectfully prays

that each Defendant be summoned to appear and answer this Complaint and for

declaratory relief and damages as follows:

Page 7 of 8
Cathy O’Quinn v. Country Inn, Inc., et al.
U.S.D.C. (W.D. Ark.) Case No. 6:18-cv-
Original Complaint
Case 6:18-cv-06025-RTD Document 49 Filed 07/09/19 Page 17 of 25 PagelD #: 382
Case 6:18-cv-06025-SOH Document1 Filed 03/08/18 Page 8 of 8 PagelD #: 8

A. A declaratory judgment that Defendants’ practices alleged in this
Complaint violated the FLSA, the AMWA, and their relating regulations;
B. Judgment in Plaintiffs favor against Defendants for her actual economic
damages in an amount to be determined at trial;
C. Judgment for liquidated damages as provided for under the FLSA, the
AMWA, and their relating regulations:
D. Judgment for Plaintiffs attorneys’ fees, costs, and pre-judgment interest;
and
F. For such other and further relief as this Court deems necessary, just and
proper.
Respectfully submitted,
PLAINTIFF CATHY O’QUINN
SANFORD LAW FIRM, PLLC
One Financial Center
650 South Shackleford Road, Suite 411
Little Rock, Arkansas 72211

Telephone: (501) 221-0088
Facsimile: (888) 787-2040

Mi Meo

oshua West

’ Ark. Bar No. 2012121
west@sanfordlawfirm.com
Josh Sanford

Ark. Bar No. 2001037
josh@sanfordlawfirm.com

 

Page 8 of 8
Cathy O’Quinn v. Country Inn, Inc., et al.
U.S.D.C. (W.D. Ark.) Case No. 6:18-cv-
Original Complaint
Case 6:18-cv-06025-RTD Document 49 _ Filed 07/09/19 Page 18 of 25 PagelD #: 383

FILED...
LNSAS
IN THE UNITED STATES DISTRICT COURT  PASTERN DISTRICT ARI
EASTERN DISTRICT OF ARKANSAS APR 15 2018

WESTERN DIVISION JAMES W. McCORMACK, OLERK

 

By: BEP CLERK
TOMMY MARSHALL PLAINTIFF
Vs. No. 4:18-cv 64 AAV|
MWF CONSTRUCTION, LLC, DEFENDANT

and MATT FOSTER

ORIGINAL COMPLAINT

COMES NOW Plaintiff Tommy Marshall, by and through his attorneys
Sean Short and Josh Sanford of the Sanford Law Firm, PLLC, and for his
Original Complaint (“Complaint”) against Defendants MWF Construction, LLC,

and Matt Foster (collectively “Defendants”), he does hereby state and allege as

 

IJ,
follows: This case assigned to District Judg# 2 C Ace
and to Magistrate Judge__C<Z CALA
I. PRELIMINARY STATEMENTS /
ilk Plaintiff brings this action under the Fair Labor Standards Act, 29
U.S.C. § 201, et seq. (“FLSA”), and the Arkansas Minimum Wage Act, Ark. Code
Ann. § 11-4-201, et seq. (“AMWA’), for declaratory judgment, monetary
damages, liquidated damages, prejudgment interest, costs, and a reasonable
attorney's fee as a result of Defendants’ failure to pay Plaintiff minimum and
overtime wages as required by the FLSA and AMWA.
Page 1 of 8
Tommy Marshall v. MWF Construction, LLC, et al, i
U.S.D.C. (E.D. Ark.) Case No. 4:18-cv- EXHIBIT

Original Complaint

tabbies”
Case 6:18-cv-06025-RTD Document 49 Filed 07/09/19 Page 19 of 25 PagelD #: 384

I. JURISDICTION AND VENUE

2. The United States District Court for the Eastern District of Arkansas
has subject matter jurisdiction over this suit under the provisions of 28 U.S.C. §
1331 because this suit raises federal questions under the FLSA.

3. Plaintiff's claims under the AMWA form part of the same case or
controversy and arise out of the same facts as the FLSA claims alleged in this
complaint.

4. Therefore, this Court has supplemental jurisdiction over Plaintiff's
AMWA claims pursuant to 28 U.S.C. § 1367(a).

5. Venue lies properly within this Court under 28 U.S.C. § 1391(b)(1)
and (c)(2), because the State of Arkansas has personal jurisdiction over
Defendants, and Defendants therefore “reside” in Arkansas.

6. Plaintiff was employed by Defendants as a construction worker,
working in the Western Division of the Eastern District of Arkansas.

7. The acts alleged in this Complaint had their principal effect within
the Western Division of the Eastern District of Arkansas, and venue is proper in
this Court pursuant to 28 U.S.C. § 1391.

Hil. THE PARTIES

8. Plaintiff Tommy Marshall is an individual and a resident and
domiciliary of the State of Arkansas.

9. Defendant MWF Construction, LLC (“MWF’), is a domestic, limited

liability company...

Page 2 of 8
Tommy Marshall v. MWF Construction, LLC, et al,
U.S.D.C. (E.D. Ark.) Case No. 4:18-cv-___
Original Complaint
Case 6:18-cv-06025-RTD Document 49 _ Filed 07/09/19 Page 20 of 25 PagelD #: 385

10. Defendant Matt Foster (“Foster”) is an individual who resides in the
State of Arkansas.

11. Foster serves as the registered agent of MWF, and he keeps an
address at 2215 South Louisiana Street, Little Rock, Arkansas 72206.

12. Foster is principal and/or director and/or officer of MWF.

13. Upon information and belief, Foster manages and controls the
operation of MWF and dictates the employment policies of MWF, including but
not limited to the decision to classify certain construction workers as independent
contractors.

14. At all times relevant hereto, Foster had the power to hire and fire
employees of MWF, supervised and set wages and wage policies for MWF’s
employees.

15. | Upon information and belief, Foster owns ail or part of MWF.

16. MUWF is an “employer” within the meaning set forth in the FLSA,
and was, at all times relevant hereto, Plaintiff's employer.

17. Foster is an “employer” within the meaning set forth in the FLSA,
and was, at all times relevant hereto, Plaintiff's employer.

18. Defendants maintain a website at
http://Awww.mwfconstructionusa.com/.

19. Defendants provide construction and restoration services
throughout the Little Rock area.

20. During the relevant time, Defendants had at least some employees

who engaged in interstate commerce or in the production of goods for interstate

Page 3 of 8
Tommy Marshall v. MWF Construction, LLC, et al,
U.S.D.C, (E.D. Ark.) Case No, 4:18-cv-___
Original Complaint
Case 6:18-cv-06025-RTD Document 49 _ Filed 07/09/19 Page 21 of 25 PagelD #: 386

commerce, or who handled, sold, or otherwise worked on goods or materials that
had been moved in or produced for interstate commerce, including, but not
limited to, items such as hand tools, power tools, hard hats, as well as
construction supplies such as piping, lumber and wiring.

21. Defendants’ annual gross volume of sales for each of the four years
preceding the filing of the Original Complaint in this case is not less than
$500,000.00.

22. Defendants employed more than four employees within the State of
Arkansas during each of the four years preceding the filing of the Original
Complaint.

IV. FACTUAL ALLEGATIONS

23. Plaintiff repeats and re-alleges all previous paragraphs of this
Complaint as though fully incorporated in this section.

24. During the relevant time, Plaintiff performed construction services
on behalf of Defendants.

25. _‘ Plaintiff worked for Defendants during a period beginning around
November of 2017 through March 16, 2018.

26. ‘Plaintiff worked for Defendants as a security guard from November
of 2017 until around December of 2017.

27. Starting in December of 2017, Plaintiff worked for Defendants as a
foreman construction worker.

28. _- Plaintiff has not financially invested in the company.

29. _ Plaintiff does not share in the profits or losses of the company.

Page 4 of 8
Tommy Marshall v. MWF Construction, LLC, et al,
U.S.D.C. (E.D. Ark.) Case No. 4:18-cv-___
Original Complaint
Case 6:18-cv-06025-RTD Document 49 Filed 07/09/19 Page 22 of 25 PagelD #: 387

30. Plaintiff has no control over his work environment. Defendants, not
Plaintiff, arrange all work for Plaintiff,

31. Defendants set rules and have complete control over the location
and manner of work to be performed, and Plaintiff has to obey these rules or risk
the loss of his job.

32. During the relevant time, Plaintiff performed general construction
labor for Defendants for more than forty hours in at least one workweek.

33. In fact, Plaintiff worked for Defendants for more than forty hours in
many workweeks during the relevant time.

34. Defendants paid Plaintiff a regular rate for all hours that he worked.

35. Defendants failed to pay Plaintiff one and one-half time Plaintiff's
regular rate for all hours worked over forty in a workweek.

36. At all relevant times, Defendants knew or should have known that
the FLSA applied to the operation of a construction and restoration company.

V. FIRST CAUSE OF ACTION
(Violation of the FLSA)

37. Plaintiff repeats and re-alleges all previous paragraphs of this
Complaint as though fully incorporated in this section.

38. At all relevant times, Defendants employed Plaintiff within the
meaning of the FLSA.

39. At all relevant times, Plaintiff was a non-exempt employee within

the meaning of the FLSA.

Page 5 of 8
Tommy Marshall v. MWF Construction, LLC, et al,
U.S.D.C. (E.D. Ark.) Case No. 4:18-cv-_
Original Complaint
Case 6:18-cv-06025-RTD Document 49 Filed 07/09/19 Page 23 of 25 PagelD #: 388

40. Plaintiff regularly worked over forty (40) hours per week, and
Defendants had knowledge that Plaintiff regularly worked over forty hours per
week.

41. Defendants failed to pay Plaintiff overtime pay for all hours worked
each week in excess of forty (40) each week.

42. Defendants’ conduct and practices, described herein, were/are
willful, intentional, unreasonable, arbitrary and in bad faith.

43. As a result of the foregoing, Plaintiff was illegally deprived of
compensation earned, in such amounts as may be determined at trial, and is
entitled to recovery of all unpaid amounts, liquidated damages, costs, reasonable
attorney's fees and other compensation pursuant to 29 U.S.C. § 216(b).

Vi. SECOND CAUSE OF ACTION
(Violation of the AMWA)

44. Plaintiff repeats and re-alleges all previous paragraphs of this
Complaint as though fully set forth herein.

45. Plaintiff assert a claim for damages and declaratory relief pursuant
to the AMWA, Ark. Code Ann. §§ 11-4-201 et seq.

46. At all relevant times, Defendants were Plaintiff's “employer” within
the meaning of the AMWA, Ark. Code Ann. § 11-4-203(4).

47. Arkansas Code Annotated §§ 11-4-210 and 211 require employers
to pay all employees a minimum wage for all hours worked up to forty in one

week and to pay one and one-half times regular wages for all hours worked over

Page 6 of 8
Tommy Marshall v. MWF Construction, LLC, et al,
U.S.D.C. (E.D. Ark.) Case No. 4:18-cv-___
Original Complaint
Case 6:18-cv-06025-RTD Document 49 _ Filed 07/09/19 Page 24 of 25 PagelD #: 389

forty hours in a week, unless an employee meets the exemption requirements of
29 U.S.C. § 213 and accompanying Department of Labor regulations.

48. Defendants classified Plaintiff as exempt from the overtime
requirements of the AMWA.

49. Despite the entitlement of Plaintiff to overtime payments under the
AMWA, Defendants failed to pay Plaintiff a rate of one and one-half times her
regular rate of pay for all hours worked over forty (40) in each one-week period.

50. Defendants’ failure was not in good faith.

51. By reason of the unlawful acts alleged herein, Defendants are liable
to Plaintiff for monetary damages, liquidated damages, and costs, including
reasonable attorneys’ fees, for all violations that occurred within the three (3)
years prior to the filing of this Complaint pursuant to Ark. Code Ann. § 11-4-218.

Vil. PRAYER FOR RELIEF

WHEREFORE, premises considered, Plaintiff Tommy Walker respectfully
requests this Court grant the following relief:

(a) | Summon each Defendant to appear and answer herein:

(b) | Enter declaratory judgment that the practices complained of herein
are unlawful under Federal and Arkansas law;

(c) Enter an Order for complete and accurate accounting of all the
compensation to which Plaintiff is entitled;

(d) Award Plaintiff compensatory damages in an amount equal to the
unpaid back wages at the applicable minimum wage for a period of three (3)

years prior to this lawsuit through the date of trial:

Page 7 of 8
Tommy Marshall v. MWF Construction, LLC, et al,
U.S.D.C. (E.D. Ark.) Case No. 4:18-cv-____
Original Complaint
Case 6:18-cv-06025-RTD Document 49 Filed 07/09/19 Page 25 of 25 PagelD #: 390

(e) Award a judgment for liquidated damages pursuant to the Fair
Labor Standards Act, 29 US.C. § 201, ef seq., and attendant regulations at 29
C.F.R. § 516 ef seqg., in an amount equal to all unpaid compensation owed to
Plaintiff during the applicable statutory period;

(f) Award a judgment for liquidated damages pursuant to the Arkansas
Minimum Wage Act, Ark. Code Ann. § 11-4-201, ef seq. and the relating
regulations;

(g) An award to Plaintiff of all recoverable costs, expenses, and
attorneys’ fees incurred in prosecuting this action, together with all applicable
interest; and

(hn) — All such other and further relief to which this Court may find Plaintiff

entitled.
Respectfully submitted,
PLAINTIFF TOMMY MARSHALL

SANFORD LAW FIRM, PLLC

ONE FINANCIAL CENTER

650 SOUTH SHACKLEFORD, SUITE 411
LITTLE ROCK, ARKANSAS 72211
TELEPHONE: (501) 221-0088
FACSIMILE: (888) 787-2040

By: . hed he
an Short
Ark Bar No. 2015079
sean@sanfordiawfirm.com
“7

Pa

and

 

Jos ford
Ark. Bar No. 2001037
josh@sanfordlawfirm.com

Page 8 of 8
Tommy Marshall v. MWF Construction, LLC, et al,
U.S.D.C. (E.D. Ark.) Case No. 4:18-cv-___
Original Complaint
